          Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                             Case No. 11-20131-01-DDC
v.

TYREECE F. GRAY (01),

          Defendant.


                                 MEMORANDUM AND ORDER

          This matter comes before the court on prisoner Tyreece Gray’s Motion for

Compassionate Release (Doc. 119). Mr. Gray seeks compassionate release because of the

COVID-19 pandemic. Id. at 1. The Federal Public Defender’s Office has filed a Supplement to

Mr. Gray’s pro se motion (Doc. 124). The government has responded (Doc. 126), and the

Federal Public Defender’s Office has filed a Reply (Doc. 131). For reasons explained below, the

court denies Mr. Gray’s motion.

     I.      Background

          In January 2012, a grand jury returned a five count Superseding Indictment against Mr.

Gray. Doc. 11. The Superseding Indictment charged Mr. Gray with conspiring to maintain a

drug-involved premises, distributing marijuana, possessing marijuana with intent to distribute,

possessing a firearm as a prohibited person, and maintaining a place used for storage,

distribution, and use of marijuana. Id. at 1–3. These charges, if proved beyond a reasonable

doubt, would violate 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D), 846, 856(a)(1), 856(a)(2), and 18

U.S.C. §§ 922(g)(1), 924(c), and 2. Id. In March 2013, Mr. Gray entered a plea agreement with

the government. Docs. 51 & 52. He pleaded guilty to two counts of the Superseding Indictment:
            Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 2 of 15




(1) Count 1’s conspiracy to maintain a drug-involved premises and distribution of marijuana and

possession with intent to distribute marijuana, and (2) Count 3’s possession of a firearm in

furtherance of a drug-trafficking crime. Doc. 52 at 1. The Presentence Investigation Report

(“PSR”) calculated a total offense level of 14 and a criminal history category of III, producing a

Guidelines sentencing range of 21 to 27 months’ imprisonment. Doc. 60 at 23 (PSR ¶ 105).

But, because defendant qualified as a career offender, the PSR increased his criminal history

category to VI, and adjusted his Guidelines range to 97 to 106 months’ imprisonment. Id. Then,

because Mr. Gray sustained a conviction under 18 U.S.C. § 924(c), the PSR adjusted his

Guidelines range to 262 to 327 months’ imprisonment. Id. In June 2013, Judge Carlos Murguia

sentenced Mr. Gray to two consecutive 60-month sentences—a total of 120 months’

imprisonment—followed by five years of supervised release. Doc. 66 at 1–2 (Judgment).

          Mr. Gray asserts he currently is incarcerated at FCI Forrest City Low, which has had one

of the worst COVID-19 outbreaks among BOP facilities. Doc. 124 at 1. He asserts that he has

served 103 months—about 90%—of his custody sentence. Id. He also asserts he has several

medical conditions that place his health at serious risk should he contract the COVID-19 virus.

Id. Mr. Gray proposes that the court grant him compassionate release, with the requirement that

he serve one year in home confinement as a condition of supervised release. Id. at 1–2. After

that year of home confinement, Mr. Gray asserts, he would begin his term of supervised release.

Id. at 2.

    II.       Legal Standard

          Binding authority from our Circuit establishes that “‘[a] district court is authorized to

modify a [d]efendant’s sentence only in specified instances where Congress has expressly

granted the court jurisdiction to do so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir.



                                                    2
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 3 of 15




2014) (quoting United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). Title 18 U.S.C.

§ 3582(c)—commonly called the compassionate release statute—permits a court to modify a

term of imprisonment but only if certain exceptions apply. For many years, these exceptions

only permitted the Bureau of Prisons (“BOP”) to bring a motion under the compassionate release

statute. But in 2018, the First Step Act modified the compassionate release statute and

authorized a defendant to file his own motion for relief. First Step Act of 2018, Pub. L. No. 115-

391, § A 603(b)(1), 132 Stat. 5194, 5239 (2018). This amendment authorized an inmate to make

such a motion, but only after he “has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C.

§ 3582(c)(1)(A).

       Mr. Gray asked his warden for compassionate release on April 10, 2020. Doc. 119-1 at

3. He reports that he never received a response from the warden. Doc. 119 at 1; Doc. 124 at 2.

He asserts that because more than 30 days have lapsed since his request to the warden, he has

exhausted his administrative remedies. Doc. 124 at 2. The government does not contend that

§ 3582(c)(1)(A)’s exhaustion requirement is jurisdictional. Instead, the government

acknowledges that it is a claim-processing rule. Doc. 126 at 2. The government concedes that

Mr. Gray has “exhausted his administrative remedies concerning the medical risk factors of

hypertension and hypothyroidism.” Doc. 126 at 4. But, the government asserts, Mr. Gray has

failed to exhaust his administrative remedies for “his claim . . . that obesity should be a factor in

considering his release” because he never mentioned obesity in his request to the warden. Id.

       The court agrees that § 3582(c)(1)(A) is a claim processing rule. In United States v.

Alam, 960 F.3d 831 (6th Cir. 2020), the Sixth Circuit treated § 3582(c)(1)(A)’s exhaustion



                                                  3
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 4 of 15




requirement as a claim-processing rule, not a jurisdictional bar. Id. at 832–34. Although claim-

processing rules don’t implicate the court’s subject matter jurisdiction, the court must enforce

them when properly invoked. Id. at 833. But, if not invoked, claim-processing rules are subject

to waiver and forfeiture. Id. at 834; see also United States v. Spaulding, 802 F.3d 1110, 1130–34

(10th Cir. 2015) (Gorsuch, J., dissenting) (explaining why “§ 3582(c) doesn’t strip the district

court of any of its preexisting post-judgment jurisdiction and is instead and again a claim-

processing rule”).

       The Tenth Circuit hasn’t yet decided whether § 3582(c)(1)(A)’s exhaustion requirement

is jurisdictional. So, the court must predict how our Circuit would decide the question. The

court finds the Sixth Circuit’s decision highly persuasive and the court predicts the Tenth Circuit

would adopt its reasoning. Consistent with Alam, the court treats § 3582(c)(1)(A)’s exhaustion

requirement as a claim-processing rule.

       But the court disagrees with the government’s argument that Mr. Gray failed to exhaust

his administrative remedies for his obesity condition. That is, Mr. Gray’s omission of this health

condition in his request to the warden does not preclude the court from considering that

condition when deciding his motion. Judge Lungstrum rejected the same argument the

government makes here—i.e., that inmates may not invoke medical conditions that one omitted

from their request to the warden—in United States v. Rucker. Mem. & Order at 2–3, United

States v. Rucker, No. 04-20150-JWL (D. Kan. July 30, 2020), ECF No. 108. Judge Lungstrum

concluded that although defendant had omitted a particular medical condition in his request to

the warden, he satisfied the exhaustion requirement where he had asserted that he “suffer[ed]

from ‘a set of medical conditions,’ including two particular conditions, that ma[d]e him

especially vulnerable to harm from the coronavirus.” Id. Judge Lungstrum reasoned that “[t]he



                                                 4
          Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 5 of 15




warden had access to defendant’s medical records, and defendant relied generally on his medical

condition in making his request.” Id. The court agrees with Judge Lungstrum’s conclusion.

Even though Mr. Gray did not specifically mention obesity in his compassionate release request

to the warden, his request referenced COVID-19 and two other medical conditions. And, the

warden had access to Mr. Gray’s medical records when considering his request. The court thus

concludes that Mr. Gray’s omission does not preclude the court from considering obesity as a

factor when deciding his motion.

          Because Mr. Gray waited more than 30 days after asking his warden to file a motion in

federal court, he has satisfied the exhaustion requirement of § 3582(c)(1)(A). And, even if he

hasn’t, the government has waived any objections—other than the obesity objection—to the

exhaustion requirement. And the court has explained why the government’s argument on that

front is unpersuasive. So, the court now turns to the substance of Mr. Gray’s motion.

   III.      Discussion

             A. The court exercises its discretion when deciding whether “extraordinary and
                compelling reasons” exist.

          Section 3582(c)(1)(A) authorizes district courts to reduce a term of imprisonment if,

“after considering the factors set forth in Section 3553(a) to the extent that they are applicable,”

the court finds that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

          The Sentencing Commission’s applicable policy statement is found in U.S.S.G. § 1B1.13.

United States v. Beck, 425 F. Supp. 3d 573, 578 (M.D.N.C. 2019). As pertinent here, this policy

statement provides that the court may reduce a term of imprisonment, after considering the

§ 3553(a) factors, if (1) “[e]xtraordinary and compelling reasons warrant the reduction,” (2)

                                                  5
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 6 of 15




“[t]he defendant is not a danger to the safety of any other person or the community,” and (3)

“[t]he reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons exist

“under any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13

application notes 1. Subdivision (A) of Note 1 provides that the medical condition of a prisoner

may qualify him for compassionate release, if (i) he is suffering from a terminal illness, or (ii) he

is suffering from a serious physical or medical condition that “substantially diminishes” his

ability to provide self-care within the prison and he is not expected to recover. Id. § 1B1.13

application notes 1(A). Subdivisions (B) and (C) apply to age and family circumstances not

invoked here. Subdivision (D) supplies a catchall provision: it applies when “[a]s determined by

the Director of the [BOP], there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” Id. § 1B1.13 application notes 1(D).

       Mr. Gray plainly does not qualify under two of the four subdivisions in Note 1. He is not

65 years old (Subdivision (B)), and nothing suggests that the “family circumstances” addressed

in Subdivision (C) apply. He also does not qualify under either of the two prongs described in

Subdivision (A). Nothing suggests he “is suffering from a terminal illness”—prong (i)—or, as

prong (ii) requires, that he has contracted a “serious physical or medical condition” and he “is

not expected to recover from” it. § 1B1.13 application notes 1(A).

       This leaves Subdivision (D). The guidance in this subsection advises that § 1B1.13

applies when “there exists in the defendant’s case an extraordinary and compelling reason other




                                                  6
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 7 of 15




than, or in combination with, the reasons described in subdivisions (A) through (C)” of

application note 1.1 Id. § 1B1.13 application notes 1(D).

        A few courts have ruled that only the BOP may invoke the catchall provision of

subdivision (D). United States v. Jackson summarized the reasoning of one such decision:

        Congress gave the Sentencing Commission the mandate to decide what constitutes
        an extraordinary and compelling reason; the [First Step Act] did not expand the
        criteria for finding such a reason, but merely allowed defendants to file motions;
        there can be no relief under this statute without consistency with the policy
        statement; and the policy statement does not presently provide for a court
        determination of other reasons.

United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29,

2020) (citing United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala.

Aug. 13, 2019)). But an “overwhelming majority of courts” have rejected this approach. Id.

They instead have “concluded that a court may make the necessary determination that other

circumstances warrant relief under this statute.” Id. (citations omitted). In other words, “[w]hile

the old policy statement provides helpful guidance, it does not constrain the [c]ourt’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).” Beck, 425 F. Supp. 3d at 579; see also Jackson, 2020 WL

2812764, at *3 (assuming, for purposes of deciding the motion, that court is not limited to

circumstances set forth in subdivisions (A) through (C)); United States v. O’Bryan, No. 96-

10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (“In the wake of the First Step

Act, numerous courts have recognized the court can determine whether extraordinary and



1
       As explained above, in Section II, § 3582 used to permit the BOP—but not inmates—to file a
compassionate release motion. But the First Step Act broadened § 3582(c)(1)(A), so inmates now can file
a motion. See First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat. 5194, 5239 (2018).
The Sentencing Commission hasn’t revised § 1B1.13 of the Guidelines since that amendment and so, the
language used in this Guidelines provision still requires a motion by BOP. United States v. Jackson, No.
08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020).

                                                   7
           Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 8 of 15




compelling reasons exist to modify a sentence—and may do so under the ‘catch all’

provision . . . .”); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019) (concluding

that the correct interpretation of § 3582(c)(1)(A) is that when a defendant brings a motion for a

sentence reduction under the amended provision, the court can determine whether extraordinary

and compelling reasons—outside those delineated in subdivisions (A)–(C)—warrant granting

relief).

           The court joins this prevailing view, concluding that it may decide whether

“extraordinary and compelling” reasons warrant compassionate release.

              B. Mr. Gray has not established that “extraordinary and compelling reasons”
                 warrant compassionate release.

           Mr. Gray seeks compassionate release because (1) he has two medical conditions—

hypertension and obesity—that place him at risk of serious illness or death should he contract the

COVID-19 virus, (2) he has served 90% of his sentence, and (3) FCI Forrest City Low—where

BOP houses Mr. Gray—has had one of the worst COVID-19 outbreaks among BOP facilities.

Doc. 124 at 1. Mr. Gray asserts that obesity is an important predictor of severe effects from the

COVID-19 virus. Id. at 7. Coupled with his severe hypertension—a condition he asserts is the

most common comorbidity among those hospitalized for COVID-19—Mr. Gray contends his

health is at serious risk should he contract COVID-19. Id. at 6–7.

           The government asserts that Mr. Gray’s hypertension may place him at increased risk of

severe illness from the COVID-19 virus but isn’t sufficient to warrant compassionate release.

Doc. 126 at 6. The government acknowledges, however, that obesity “is a condition that places

[Mr. Gray] at increased risk of severe illness from COVID-19.” Id. at 6. But, the government

asserts, Mr. Gray’s Body Mass Index (“BMI”) of 30 is the “lowest score possible to be placed in

the high risk category for COVID-19.” Id. at 7. In other words, the government asserts, Mr.

                                                   8
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 9 of 15




Gray is obese, but barely so, thus reducing the risk COVID-19 poses to his health. The

government also contends that the situation at FCI Forrest City Low has improved “vastly” in

recent months. Id. The government asserts that as of July 25, 2020, the facility had 29 inmates

who were “positive” for COVID-19. Id. at 8. This figure represents an improvement, the

government asserts, considering 641 inmates in the facility have tested positive for the virus. Id.

       Mr. Gray responds, asserting that the “improvements” in the infection rates at FCI Forrest

City Low simply are a result of the BOP stopping COVID-19 testing of inmates in that facility.

Doc. 131 at 3. Indeed, Mr. Gray cites publicly available information from the BOP showing

only three pending tests, despite “having a 40% positive rate of past tests[.]” Id. And, Mr. Gray,

contends, even with limited testing, the numbers recently have increased from 29 to 38 positive

cases. Id. And, he contends, the government never explains what has changed in FCI Forrest

City that reduces the risk of another outbreak at the facility. Id. at 4. Mr. Gray also asserts that

the government’s Response fails to recognize that the combination of Mr. Gray’s health

conditions—obesity and hypertension—place him at higher risk from the virus than either

condition alone.

       To be sure, it is regrettable that Mr. Gray is incarcerated during this pandemic. It is also

regrettable that his health conditions place him at increased risk of serious illness should he

contract the virus. But the court isn’t convinced that the combination of those two conditions

qualifies him for release. The court reaches this conclusion “after considering the factors set

forth in [18 U.S.C.] § 3553(a) to the extent that they are applicable”—the rubric § 3582(c)(1)(A)

instructs the court to follow. Four of those statutory sentencing factors are particularly germane

here. The next four paragraphs discuss them.




                                                  9
       Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 10 of 15




               1. Nature and Circumstances of the Offense2

       In December 2011, the Kansas City, Kansas Police Department received a complaint

about Mr. Gray selling marijuana. Doc. 60 at 5 (PSR ¶ 19). The complainant reported that Mr.

Gray was selling large quantities of high-grade marijuana imported from California. Id. Officers

arranged a controlled buy from Mr. Gray. Id. (PSR ¶ 20). Mr. Gray brought six pounds of

marijuana in to the controlled buy and explained to the confidential informant that he recently

had returned from a trip out of town and had purchased the marijuana from various dispensaries.

Id. Officers then followed Mr. Gray to a residence in Kansas City, Kansas. Id. at 5–6 (PSR

¶ 21). When Mr. Gray left the residence, officers arrested him. Id. They found a handgun, two

marijuana cigarettes, and $3,122.89 in cash in his pockets. Id. at 6 (PSR ¶ 22).

       Officers also executed a search warrant on the residence Mr. Gray had left before officers

arrested him. Id. (PSR ¶ 24). During the search, officers found several pounds of marijuana,

paraphernalia to package and sell marijuana, $515 in cash, and plane ticket stubs under Mr.

Gray’s name for flights between Kansas City and Los Angeles. Id. (PSR ¶¶ 25–26). They also

arrested Mr. Gray’s girlfriend, Beulah Shepherd, who lived in the home. Id. at 6, 7 (PSR ¶¶ 24,

27). Ms. Shepherd reported that the marijuana in the house belonged to Mr. Gray and that Mr.

Gray had kept marijuana and large sums of cash in her home. Id. at 7 (PSR ¶ 27). This search

also revealed that Mr. Gray was renting a storage unit in Kansas City, Kansas. Id. (PSR ¶ 28).

There, officers found 796.9 grams of marijuana. Id.

       They also searched Mr. Gray’s home. Id. (PSR ¶ 29). They found ammunition in the

home and documents showing that Mr. Gray received mail at two other addresses in Kansas

City, Kansas. Id. Officers searched one of the homes—located on Georgia Avenue—where


2
       The facts discussed in parts 1–4 come from the PSR.


                                                 10
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 11 of 15




Johnnie and Lisa Rucker and their infant child lived. Id. at 7–8 (PSR ¶ 30). The search revealed

a “marijuana cultivating operation” in the basement of the home. Id. The deed to this home

belonged to Mr. Gray’s father.3 Id. at 8 (PSR ¶ 31). Officers also searched the other home—

located on Prestwick Drive—where defendant received mail. Id. (PSR ¶ 32). This home

belonged to Mr. Gray’s parents, Pamela and Birnes Penix. Id. Officers found a small amount of

marijuana in their home. Id. Mr. Gray’s parents indicated that the marijuana was for their own

personal use, that Mr. Gray had not provided it to them, and that they received mail in Mr.

Gray’s name. Id.

        In sum, Mr. Gray imported and sold a significant amount of marijuana over the course of

two years and pleaded guilty to possession of a firearm in furtherance of a drug-trafficking

crime. The nature and circumstances of the offense weighs against release.

                2. History and Characteristics of the Defendant

        This case’s convictions were not Mr. Gray’s first serious crimes. In 2002, he pleaded

guilty to possession of a firearm by a prohibited person and possession with intent to distribute

cocaine. Id. at 14 (PSR ¶ 62). He received sentences of 24 months’ imprisonment, to run

concurrently, on each count. Id. Mr. Gray acknowledges that he has committed one violent

crime but emphasizes that it occurred in 1994 when he was 16 years old. Doc. 124 at 12; Doc.

60 at 13 (PSR ¶ 59). That crime was a robbery where Mr. Gray held up a woman at gunpoint

while she sat in her car in a parking lot waiting to pick up her daughter from work. Doc. 60 at 13

(PSR ¶ 59).




3
        The PSR doesn’t explain whether Mr. Gray had any involvement in the Ruckers’s basement
operation or if it merely was coincidental that the Ruckers were cultivating marijuana in a house Mr.
Gray’s father owned.

                                                    11
       Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 12 of 15




       Mr. Gray also notes that he while in BOP custody, he has taken advantage of at least 16

programs, including a pre-release class, a life planning skills class, and several financial

education classes. Doc. 124 at 13. On the other hand, the government notes that Mr. Gray has

lost “good time credit” for various drug and alcohol-related offenses while in BOP custody.

Doc. 126 at 10; Doc. 126-3 (Mr. Gray’s BOP disciplinary record). Specifically, the government

asserts, Mr. Gray has had five drug and alcohol-related infractions since 2017 while in BOP

custody. Doc. 126 at 10. Mr. Gray responds, asserting that continued incarceration will not

solve his addiction problems. Doc. 131 at 10. Instead, it merely will increase his risk of

contracting the virus. Id.

        While the court commends Mr. Gray’s rehabilitation efforts, on balance, his criminal

history and BOP disciplinary record weigh against his motion.

               3. The Need for the Sentence to Reflect the Offense’s Seriousness, to Provide
                  Just Punishment, and to Afford Adequate Deterrence to Criminal
                  Conduct

       Mr. Gray asserts that he is scheduled for release in September 2021. Doc. 124 at 13. He

asserts that he has served about 103 months—nearly 90%—of his custody sentence. Id. He also

provides some context about his original sentencing and his plea agreement. He explains that he

entered a plea agreement with the government recommending 120 months’ imprisonment under

Rule 11(c)(1)(C) to avoid a “near tripling” of his Guidelines sentence. Id. That is, Mr. Gray

risked qualifying as a “career offender” because of his Kansas robbery conviction. Id.; see also

Doc. 60 at 23 (PSR ¶ 105) (increasing defendant’s criminal history category because he qualified

as a “career offender”). A Kansas robbery conviction, however, no longer is a “crime of

violence” for purposes of the career offender enhancement, he asserts. Doc. 124 at 13–14; see

also United States v. Nicholas, 686 F. App’x 570, 574 (10th Cir. 2017) (holding that Kansas



                                                 12
       Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 13 of 15




robbery statute is insufficient to satisfy the Armed Career Criminal Act’s force requirement).

Had Mr. Gray had the benefit of this development in the law, he asserts, he “would have been

looking at a [custody] sentence of 21 to 27 months on Count 1 and a five-year consecutive

sentence on Count 3.” Doc. 131 at 11. Since he already has served 103 months of his custody

sentence, he contends that he has served a “sufficient” sentence under this § 3553(a) factor. Doc.

124 at 13–14. And, he contends, a study by the United States Sentencing Commission suggests

that releasing Mr. Gray now “does not statistically increase the risk that he engages in new

criminal behavior” or violates his conditions on supervised release. Id. at 14–16.

        The government responds that predicting what plea agreement Mr. Gray would have

entered under the present law is speculative. Doc. 126 at 11. And, the government asserts, had

Mr. Gray abided by BOP’s rules while incarcerated, he likely would have been placed in a

residential reentry facility or placed on home confinement months ago. Id.

       On balance, the court concludes this factor favors Mr. Gray’s motion. As it is, Mr. Gray

has served almost his entire custody sentence. And while the government is correct it is

speculative to predict an agreement that Mr. Gray might have reached had he not faced the

“career offender” sentencing enhancement, that label also exposed him to higher sentencing

range than he would face if sentenced today.

               4. The Sentencing Range Established for the Applicable Category of
                  Offense Committed by the Applicable Category of Defendant

       As explained above, the PSR calculated a Guidelines sentencing range of 262 to 327

months’ imprisonment. Doc. 60 at 23 (PSR ¶ 105). This calculation, however, presumed that

Mr. Gray qualified as a career offender. Id. Because the law since has changed and Mr. Gray

would not qualify as a career offender if sentenced under the current law, this calculation no

longer is accurate. Mr. Gray’s Reply contends that without the career offender enhancement, he

                                                13
        Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 14 of 15




would have faced a 21 to 27-month custody sentence on Count 1 and a five-year custody

sentence on Count 3—a total of 87 months’ imprisonment, at the most. Doc. 131 at 11. The

court agrees with Mr. Gray that this factor favors his motion.4

            C. Conclusion

        Mr. Gray’s motion presents a relatively close question. The nature and circumstances of

his offense, and his criminal history, weigh against his motion. But the fact that Mr. Gray has

served about 90% of his custody sentence—which likely was a higher custody sentence than

what Mr. Gray would have faced without the career offender enhancement—favors his motion.

The court also recognizes that Mr. Gray’s health status—at least in theory—has the potential to

increase the severity of the sentence beyond the 120 months already imposed. United States v.

Mel, No. CR TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (“The fact that

Mel has been incarcerated . . . during a serious outbreak of COVID-19 inside the facility

sufficiently increased the severity of the sentence beyond what was originally anticipated . . . .”).

        Ultimately, though, the court is not convinced the current conditions in FCI Forrest City

Low and Mr. Gray’s health conditions warrant the reduction Mr. Gray seeks. Mr. Gray is 42

years old and, generally, in decent health. He also has a significant criminal history and

consistently has failed to abide by BOP rules. The court is not prepared to accept that Mr.

Gray’s health conditions provide sufficient reason for his release under § 3582(c)(1)(A). The

court thus denies Mr. Gray’s Motion for Compassionate Release (Doc. 119).

        IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Gray’s Motion for

Compassionate Release (Doc. 119) is denied.

        IT IS SO ORDERED.


4
         The court is mindful of the other factors identified by § 3553(a). They are not pertinent, however,
to the current motion.

                                                    14
Case 2:11-cr-20131-DDC Document 132 Filed 08/28/20 Page 15 of 15




Dated this 28th day of August, 2020, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                     15
